People v Roldan (2016 NY Slip Op 04308)





People v Roldan


2016 NY Slip Op 04308


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Acosta, J.P., Saxe, Gische, Webber, Kahn, JJ.


1356 6360/03

[*1]The People of the State of New York, Respondent,
vLuis Roldan, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Bonnie C. Brennan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about July 25, 2014, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the risk assessment instrument. The egregiousness of the underlying crime indicated a danger that a reoffense by defendant would cause a high degree of harm. Defendant has not shown that his low-moderate Static-99 score, or any of the other factors he cites, warrants a downward departure. The Static-99R does not take into account the nature of the sexual contact with the victim or the degree of harm that would potentially be caused in the event of reoffense. In any event, the low-moderate score appears to be consistent with the risk assessment instrument, which scored defendant at the low end of level two.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK